Title: To Thomas Jefferson from George Jefferson, 3 November 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 3d. Novr. 1800

It just occurs to me that I have omitted to inform you of the receipt of $:680—of Mr. Barnes on your account & $:296.97/100 on account of Mrs. Key.
This information would have been sooner given, but that Mr. B—sent it to us in a dft on the Cashier of the bank—and as it could not be disposed of at the time we sent it to our friend in Phila. to collect & to forward the amount in notes—and which were only received on the 29th.; owing as he says to our letter having been missent.
Yr. Very humble servt.

Geo. Jefferson

